Citation Nr: 0320533	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  00-18 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel






INTRODUCTION

The veteran had active military duty from October 1989 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision by the 
Department of Veterans' Affairs (VA) regional office (RO) 
located in San Juan, Puerto Rico.


FINDINGS OF FACT

The current medical evidence does not show the presence of a 
back disorder.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In this regard the RO notified the veteran of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statement of the case.  
Also, in a May 2001 notice letter, the RO notified the 
veteran of VCAA provisions and that VA would attempt to 
obtain medical records identified by the veteran.  Quartuccio 
v. Princippi, 16 Vet. App. 183 (2002).  The record shows that 
the veteran requested an extension of time to obtain an 
opinion from a treating physician.  The record indicates that 
an extension of time was provided but does not show that the 
indicated letter from the unnamed physician was provided by 
the veteran.  The RO has sought and/or obtained all pertinent 
evidence identified by the veteran and needed to adjudicate 
the present issue and the veteran was afforded a VA spine 
examination.  The Board finds that the VA has satisfied 
provisions of the VCAA.  

Factual Background

Service medical records for the veteran's period of active 
duty include a November 1989 treatment note showing that the 
veteran was seen for complaints of upper back pains with 
lower neck pain.  On examination the neck had a full range of 
motion, and there was no tenderness or spasm to palpation.  
Shoulders had a full range of motion.  The assessment at that 
time was mild nerve syndrome, and the veteran was to take 
Motrin as directed.  There are no other service medical 
records referable to a back disorder.  A February 1999 
examination conducted in conjunction with the National Guard 
showed no complaint or finding pertaining to the back.

The service administrative records show that the veteran was 
awarded the Parachutist Badge.

In a statement of October 2000, W. V., M.D., certified that 
he had evaluated the veteran for the veteran's complaints of 
back pain.  The veteran had reported that he had been a 
paratrooper when in the Army.  Dr. V. opined that taking in 
consideration the type of activities (physical training and 
paratrooper) the veteran did in the Army, there was a large 
possibility that these medical conditions were directly 
related to activities while in active duty.

The report of a January 2001 VA spine examination shows that 
the veteran reported that he injured his lower back after 
doing a parachute jump in 1991 or 1992, for which he went to 
sick call and was treated with medications.  He reported that 
in 1994 he took physical therapy, and that in 1996-1997 he 
went to university doctors due to low back pain.  He reported 
that these records were lost.  The veteran reported that 
today he had no low back pain.  He complained that upon 
sitting or standing for a long time, he had low back pain 
with occasional radiation to the left lateral leg associated 
with numbness.  He was not taking any painkiller.  He stated 
that during the last year he went to his private doctor on 
four occasions and no treatment was given.  It was for 
diagnosis only.  Precipitating factors included playing 
basketball, running and standing for more than five minutes.  
Alleviating factors were sitting and resting.  The veteran 
stated that he had had 10 occasions of acute bouts of severe 
low back pain that functionally impaired him.  He had no need 
to use a brace, crutches or cane to walk and there was no 
history of surgery to the low back area.  

On examination, the examiner made findings regarding ranges 
of motion of the lumbar spine, which included that there was 
no painful motion in the ranges of motion measured.  The 
examiner commented that there was no objective evidence of 
painful motion on all movements of the lumbar spine, no 
lumbo-paravertebral muscle spasm, no weakness of the legs, 
and normal muscle strength graded 5/5.  There was no 
tenderness to palpation on lumbar paravertebral muscles, no 
postural abnormalities of the back or fixed deformities, and 
no lumbar spasm.  Regarding back musculature, there was no 
muscle atrophy of the lower extremities, normal gait cycle, 
and knee jerks were +2 bilaterally and symmetric.  Ankle 
jerks were tested but not reported because the veteran was 
unable to relax.  Straight leg raising was negative 
bilaterally.  X-rays of the lumbar spine at that time showed 
normal findings.  The diagnosis was negative musculoskeletal 
lumbar spine examination.

The examiner commented that he had carefully reviewed the 
claims folder and service medical records.  The report 
contains a summary of the pertinent records.  The examiner 
concluded with an opinion that there was no evidence of 
continuity of treatment for a back condition after discharge, 
and that the lumbar spine examination that day was negative. 

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110, 1131.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2002).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claims, in which case service 
connection must be denied.  38 C.F.R. § 3.102 (2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In summary, the veteran is competent to report his symptoms 
and injuries.  However, he is not shown to have the medical 
training or expertise necessary to render medical findings or 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The service medical records shows that the veteran was 
treated on one occasion for complaints of upper back pains 
with lower neck pain.  The assessment at that time was mild 
nerve syndrome, and the veteran was to take Motrin as 
directed.  However, the remaining service medical records 
show no further problems with his back.  

After service there are no records of treatment.  There is a 
statement from Dr. V who indicated that there was a large 
possibility that the veteran's back pain condition was 
directly related to activities while in active duty.  
However, no diagnosis was rendered at that time.  
Additionally, the January 2001 VA examination was negative 
musculoskeletal lumbar spine examination on examination.  

To summarize, there is no medical evidence which confirms the 
presence of a current back disorder.  Without current medical 
confirmation of a back disorder, it is the judgment of the 
Board that the weight of the evidence is against the 
appellant's claim and service connection is not warranted.  

  
ORDER

Entitlement to service connection for a back disorder is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

